                                                                                            FILED
                                  UNITED STATES DISTRICT COUR
                                                                                            JAN 2 4 2D2D
                                SOUTHERN DISTRICT OF CALIFO   IA

UNITED STATES OF AMERICA,


                                             Plaintiff,
                    vs.
                                                                 JUDGMENT OF DISMISSAL
      JOEL RUIZ-GONZALEZ,


                                          Defendant.


IT APPEARING that tlie defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    ajury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1326(a), (b) - Removed Alien Found in the United States (Felony)




                                                                 ~z
                                                  ~.,o:::..._..-           •     )
 Dated:
                                                           Hon. Michael S. Berg/
                                                           United States Magistrate Judge
